Title: John Garnett to Thomas Jefferson, 17 December 1814
From: Garnett, John
To: Jefferson, Thomas


          
            Sir N. Brunswick. N.J.  17 December 1814
            I take the liberty to inclose a new method of reducing the “Moon’s distance” which I flatter myself is more simple and uniform than any hithetrto used.
            
                  Having conducted the American Edition of the Nautical Almanac from its beginning in 1803 at a considerable pecuniary loss, besides the great attention it necessarily takes, Mr Patterson the Professor at Philadelphia has recommended it to published in future by subscription, from the present situation of Commerce, and the Necessity of its being continued for its great use in the Navy of the United States:
            If at your suggestion the Secretary of the Navy would so far promote it by takeing a Certain number yearly, it would assist me essentialy; a former Secretary took 150 Copies for the use of the Navy but it was not continued for more than that year. Your well known attachment to Science and the kind attention shewn me when I was introduced to you at Washinghi Washington, and in your correspondence with the late General Gates which he shew’d me, has encouraged me to make this application
            I am with the greatest Respect Sir Your obliged ServtJohn Garnett
          
          
            PS. I am going in a short time to pay a farewell visit to England, if there are any late publications or any thing you wish to procure, it would give me great pleasure to be of the least use to you—
          
          
            The N. Almanac of 1815 is now published. of 1816 I have y
          
        